Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17, 20-21, 25, 28, 35, 44, 47 and 50-67 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 05/26/2021 in response to the previous Office Action (03/01/2021) is acknowledged.  Rejections of claims 1-11, 15, 17, 22 and 25 under 35 U.S.C. 102(a)(1)  (item 5) and 35 U.S.C 112(b) (items 7a-7b) have been obviated. 	  

Election/Restrictions
3.	Applicant’s election with traverse of Group I in the reply filed on 09/23/2020 is acknowledged. 

    PNG
    media_image1.png
    237
    340
    media_image1.png
    Greyscale

Applicants did not elect a single disclosed species as set forth in the Restriction Requirement. 

	The requirement is still deemed proper and is therefore made FINAL.

Previously on 10/22/2020 and 03/01/2021, the examiner searched the compounds of Group I and stopped when a prior was found.  Now after applicant’s response to the previous Office Action dated 03/01/2021, the search was continued and stopped when a prior was found. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8, 11, 15, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Eggenweiler et al. DE 10104097 A1.  Cited reference teaches the following compound that is the same as applicants when applicant’s Formula I has the following substituents:
X = (CH2)4; R1-R3 = H; R4 = heterocyclyl; and R5 = COOH.

RN   1099115-20-4  HCAPLUS     
CN   Thieno[2,3-d]pyrimidine-2-pentanoic acid,
     4-[(1,3-benzodioxol-5-ylmethyl)amino]-  (CA INDEX NAME)


    PNG
    media_image2.png
    361
    365
    media_image2.png
    Greyscale


	 
Objection
6.	Claims 9-10, 12-14 and 20-21 are objected to as being dependent upon a rejected base claim. 

To expedite prosecution, the examiner recommends that applicants review their invention. Note that the search for applicant’s invention is ongoing. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 8, 2021